DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ amendment filed January 25, 2022.   Claims 1-4, 6-11, 13-17 and 19-23 are pending and an action on the merits is as follows.	
Objections to claims 1, 8 and 15 have been withdrawn.
Rejections of claims 1-4, 6-11, 13-17, 19 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Gamble on February 7, 2022.

The application has been amended as follows: 

Claims 1, 8 and 15 the last line, after the phrase “zone magnet” insert the phrase:
; wherein the pre-information further includes, for each door zone magnet of the plurality of door zone magnets, 
	a floor number of the door zone magnet,
a magnet type of the door zone magnet, and 
a linear position information of the elevator car within a door zone in which the door zone magnet is located
Cancel claims 3, 10 and 17
Claims 4 and 11 the first line, change the dependency of the claim to depend from claims 1 and 8 respectively
Claims 21-23 line 5, before the word “poles” delete the word—sour—and replace with the word—south—

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 8 and 15: The prior art does not teach nor suggest a method, a safety control unit comprising at least one processor configured to execute at least one portion of computer program code stored on at least one memory and an elevator system for defining absolute position information of an elevator car of an elevator, where a pulse position information of the elevator car is continuously obtained and an absolute position information of the elevator car is defined by adding a predefined correction value to the obtained pulse position information, wherein a pre-information about each 
Claims 2, 4, 6, 7, 9, 11, 13, 14, 16 and 19-23 depend from claim1, 8 or 15 and therefore inherit all allowed claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        February 7, 2022